Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD
Civil Remedies Division

Center for Tobacco Products,
(FDA No. FDA-2014-H-2191)
Complainant,

v.

Trina Fletcher Lemm
d/b/a Jessie’s Jiffy Stop,

Respondent.
Docket No. C-15-670
Decision No. CR3652
Date: February 13, 2015
INITIAL DECISION AND DEFAULT JUDGMENT

The Center for Tobacco Products (CTP) began this matter by serving an administrative
complaint on Respondent, Trina Fletcher Lemm d/b/a Jessie’s Jiffy Stop, at 29596 South
Montpelier Road, Albany, Louisiana 70711! and by filing a copy of the complaint with
the Food and Drug Administration’s (FDA) Division of Dockets Management. The

complaint alleges that Jessie’s Jiffy Stop unlawfully sold cigarettes to minors, thereby
violating the Federal Food, Drug, and Cosmetic Act (Act), 21 U.S.C. § 301 et seq., and

' My office sent an Initial Order Establishing Procedures to the Respondent at this
address indicating that it must respond to CTP’s complaint within 30 days of service of
the complaint or the Administrative Law Judge assigned to this case would decide this
matter without a hearing. The United States Postal Service returned the mailing as
undeliverable. However, CTP filed a proof of service of their complaint and cover letter
which informed the Respondent that it must take action within 30 days after delivery of
the complaint. Therefore, the Respondent had notice of the complaint and that it is
subject to default.
its implementing regulations, 21 C.F.R. pt. 1140. CTP seeks to impose a $250 civil
money penalty against Respondent Jessie’s Jiffy Stop.

As provided for in 21 C.F.R. §§ 17.5 and 17.7, on December 17, 2014, CTP served the
complaint on Respondent Jessie’s Jiffy Stop by United Parcel Service. In the complaint
and accompanying cover letter, CTP explained that, within 30 days, Respondent should
pay the penalty, file an answer, or request an extension of time in which to file an answer.
CTP warned Respondent that, if it failed to take one of these actions within 30 days, the
Administrative Law Judge could, pursuant to 21 C.F.R. § 17.11, issue an initial decision
ordering it to pay the full amount of the proposed penalty.

Respondent Jessie’s Jiffy Stop has neither filed an answer within the time prescribed, nor
requested an extension of time within which to file an answer. Pursuant to 21 C.F.R.

§ 17.11, L assume that the facts alleged in the complaint (but not its conclusory
statements) are true. Specifically:

e At Respondent’s business establishment, 29596 South Montpelier Road, Albany,
Louisiana 70711, on January 11, 2014, at approximately 12:27 PM, an FDA-
commissioned inspector observed Respondent’s staff sell a package of Marlboro
Gold Pack cigarettes to a person younger than 18 years of age;

e Ina warning letter issued on April 3, 2014, CTP informed Respondent of the
inspector’s observation from January 11, 2014, and that such an action violates
federal law, 21 C.F.R. § 1140.14(a). The letter further warned that if Respondent
failed to correct its violation, the FDA could impose a civil money penalty or take
other regulatory action;

e At Respondent’s business establishment, 29596 South Montpelier Road, Albany,
Louisiana 70711, on June 21, 2014, at approximately 12:20 PM, FDA-
commissioned inspectors documented Respondent’s staff selling a package of
Marlboro Gold Pack 100’s cigarettes to a person younger than 18 years of age.

These facts establish Respondent’s liability under the Act. The Act prohibits
misbranding of a tobacco product. 21 U.S.C. § 331(k). A tobacco product is misbranded
if sold or distributed in violation of regulations issued under section 906(d) of the Act.

21 U.S.C. § 387f(d); see 21 U.S.C. § 387c(a)(7)(B); 21 C.F.R. § 1140.1(b). The
Secretary of the U.S. Department of Health and Human Services issued the regulations at
21 C.F.R. pt. 1140 under section 906(d) of the Act. 21 U.S.C. § 387a-1; see 21 U.S.C.

§ 387f(d)(1); 75 Fed. Reg. 13,225, 13,229 (Mar. 19, 2010). Under 21 C.F.R.

§ 1140.14(a), no retailer may sell cigarettes or smokeless tobacco to any person younger
than 18 years of age.

A $250 civil money penalty is permissible under 21 C.F.R. § 17.2.
Order

For these reasons, I enter default judgment in the amount of $250 against Respondent
Trina Fletcher Lemm d/b/a Jessie’s Jiffy Stop. Pursuant to 21 C.F.R. § 17.11(b), this
order becomes final and binding upon both parties after 30 days of the date of its
issuance.

/s/
Catherine Ravinski
Administrative Law Judge

